IN THE COURT OF APPEALS OF IOWA

                                   No. 16-2173
                               Filed March 8, 2017


IN THE INTEREST OF E.L.,
Minor child,

S.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dickinson County, David C.

Larson, District Associate Judge.



       The mother appeals from the order terminating her parental rights to her

child, E.L., born in November 2012. The juvenile court terminated the mother’s

parental rights pursuant to Iowa Code section 232.116(1)(g), (h), and (l) (2016).

AFFIRMED



       Pamela A. Wingert of Wingert Law Office, Spirit Lake, for appellant

mother.

       Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer,

Assistant Attorney General, for appellee State.

       Shannon L. Sandy of Sandy Law Firm, P.C., Spirit Lake, guardian ad litem

for minor child.



       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                         2


POTTERFIELD, Presiding Judge.

       The mother appeals from the order terminating her parental rights to her

child, E.L., born in November 2012. The juvenile court terminated the mother’s

parental rights pursuant to Iowa Code section 232.116(1)(g), (h), and (l) (2016).

We affirm.

I. Background Facts and Proceedings.

       E.L. was born in November 2012. E.L. was removed from the mother’s

care on two separate occasions due to her methamphetamine use. On July 23,

2014, E.L. was adjudicated a child in need of assistance, and on October 14,

2016, a termination hearing was held.         On December 13, 2016, the court

terminated the mother’s parental rights and placed custody of E.L. with the

father. E.L. has yet to experience permanency.

       E.L.’s exposure to methamphetamines began in utero.           At birth, E.L.’s

mother was already involved with the Iowa Department of Human Services

(DHS) from an August 2012 child-abuse investigation related to active

methamphetamine use in the presence of the mother’s other child, B.L., E.L.’s

older sister.1 Because the mother was actively participating in substance abuse

treatment, E.L. was allowed to stay in the home. The mother and E.L.’s father

were not married at the time, but they resided together. The mother complied

with DHS services       for the majority of       2013 until she relapsed on

methamphetamine in fall 2013. The mother was required to leave the home and

she participated in substance-abuse treatment for approximately six weeks.


1
 On September 1, 2016, the mother’s parental rights to B.L. were terminated. E.L. and
B.L. have different fathers.
                                         3


E.L.’s father assumed physical care of both children, and the children

participated in protective daycare. After returning home, the mother discontinued

participation in DHS services.

      In early 2014, a team meeting was held and DHS again provided services,

including drug screening.     On five separate occasions, DHS scheduled the

mother and father for random drug testing.       The father and mother failed to

provide any samples. Ultimately, DHS attempted to conduct an in-home drug

screen but the mother was unable to provide a sample, and the father was

unavailable.   After receiving multiple phone calls related to the father and

mother’s alleged methamphetamine use, DHS filed a petition for removal. On

April 23, 2014, E.L. and B.L. were removed from the home and placed in family

foster services based on the concern that both parents were actively using

methamphetamine. On July 23, 2014, E.L. was adjudicated to be a child in need

of assistance pursuant to Iowa Code section 232.2(6)(c)(2) (2014).

      Following removal, DHS offered multiple services, including family foster

care placement, reunification services, visitation services, substance abuse

treatment, random drug testing, and family safety, risk and permanency (FSRP)

services. In January 2015, the mother gave birth to another child, C.L., 2 and in

March 2015, the mother and father married. On April 21, 2015, custody of E.L.

and B.L. was returned to the father and mother. For the next few months E.L.’s

parents were making positive progress toward reunification. The mother was




2
 The mother’s parental rights to C.L. were terminated on September 1, 2016. C.L. and
E.L. have different fathers.
                                             4


discharged from substance-abuse treatment, attending support meetings,

working part-time, and regularly meeting with FSRP workers.

       DHS, however, was suspicious of relapse and attempted to test both

parties for illegal substances. Their attempts again failed. Over the summer and

fall of 2015, DHS scheduled eleven separate drug screenings. The mother and

father failed to provide a sample for any of them. On September 14, 2015, the

parents admitted to relapsing multiple times, and on September 15, 2015, the

court entered a removal order for E.L., C.L., and B.L.     DHS again provided

multiple services to help the father and mother recover.

       During the period leading up to the termination hearing, DHS reports

indicated the mother failed to comply with DHS services. She did not complete

any drug tests, missed intake meetings for her substance-abuse treatment, and

was consistently late for visitations. DHS reports indicated she was exposing the

children to her new boyfriend, who had an extensive criminal history, and she

was living with him in a one-bedroom apartment. Despite multiple attempts to

complete a walk-through of the new residence, DHS was unable to gain access

to verify the suitability of the living conditions.

       On October 14, 2016, the termination hearing took place.       As of the

termination hearing date, the mother had not completed a drug test, although she

admitted to marijuana use.          The State presented evidence of the mother

purchasing methamphetamine from a known dealer. On December 13, 2016, the
                                          5


court issued an order terminating the mother’s parental rights and placing E.L. in

the custody of the father.3

       The mother appeals the order terminating her parental rights.

II. Standard of Review.

       We conduct a de novo review of proceedings terminating parental rights.

In re A.M., 843 N.W.2d 100, 110 (Iowa 2014). An order terminating parental

rights will be upheld if there is clear and convincing evidence of grounds for

termination under Iowa Code section 232.116. In re D.W., 791 N.W.2d 703, 706

(Iowa 2010). Evidence is “clear and convincing” when there are no serious or

substantial doubts as to the correctness of conclusions drawn from it. Id. We

give weight to the factual determinations of the juvenile court, particularly

regarding the credibility of witnesses, although we are not bound by them. Id.

The primary consideration of our review is the best interests of the child. In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006).

III. Discussion.

       We review termination orders using the following three-step analysis:

       The first step is to determine whether any ground for termination
       under section 232.116(1) has been established. If we find that a
       ground for termination has been established, then we determine

3
 The district court discussed the rationale regarding placement of E.L. in the father’s
custody:
       [S]ubsequent to E.L. being removed from [the father’s] care on
       September 15, 2015, [the father] has worked hard on his substance
       abuse recovery program and he has remained clean and sober.
       Additionally, [the father] has been cooperative [FSRP] Services, he
       attended all visitations with E.L., he completed a Love and Logic course,
       he has been involved with Parents Connect, and he has been active in
       the Parent Partner Program. [The father] is also active in his local
       church, and he has built a strong support group. Based upon [the
       father’s] progress, it was anticipated that E.L.’s custody would be returned
       to the father by the end of October 2016.
                                         6


       whether the best-interest framework as laid out in section
       232.116(2) supports the termination of parental rights. Finally, if we
       do find that the statutory best-interest framework supports the
       termination of parental rights, we consider whether any [permissive
       factors] in section 232.116(3) apply to preclude termination of
       parental rights.

In re M.W., 876 N.W.2d 212, 219–20 (Iowa 2016) (citations omitted).

       It is undisputed the State established grounds for termination under

section 232.116(1)(g), (h), and (l). Instead, the mother claims the court erred in

finding termination is in the best interest of E.L.       She further claims the

permissive factors related to placement with a relative preclude termination of her

parental rights. We disagree.

       A. Best Interests

       Even when the statutory grounds for termination are satisfied, the juvenile

court must give “primary consideration to the child’s safety, to the best placement

for furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” Iowa Code

§ 232.116(2).   The juvenile court held the mother’s failure to participate in

services, her extensive history of substance abuse involving methamphetamine,

and the need for E.L. to experience stability were reasons termination was in

E.L.’s best interests. The mother argues termination is not in the best interest of

the child because she would continue to support E.L. financially and emotionally.

We disagree.

       The mother’s limited emotional support of E.L. is insufficient to overcome

E.L.’s need for stability.   Permanency and stability are essential elements to

E.L.’s best interests. See In re J.E., 726 N.W.2d at 802 (Cady, J., concurring
                                           7


specially). The record does indicate the mother’s strong bond and support of

E.L. during the supervised visitations the mother decided to attend.           As the

juvenile court stated, “[The mother] has the ability to be a good parent when she

is not using controlled substances.”            However, E.L. was exposed to

methamphetamine in utero and the mother has a history of methamphetamine

abuse. The mother refuses to submit to drug-testing services to demonstrate her

sobriety, and DHS was unable to verify whether the mother has a residence free

from illegal substances. Furthermore, E.L. has been in an unstable environment

since she was adjudicated a child in need of assistance in July 2014. She was

removed from the mother’s care on two separate occasions and has lived in

multiple foster homes. Psychological evaluations indicate E.L. suffers from fear

of being alone, anxiety, irritability, obsession with having enough food, and

occasional meltdowns induced by past traumatic experiences.               The mother’s

continued destructive behavior is an indication that she is unable to provide E.L.

with the permanency and stability that are essential to E.L.’s best interests. See

In re A.B., 815 N.W.2d 764, 778 (Iowa 2012) (“Insight for the determination of the

child’s long-range best interests can be gleaned from ‘evidence of the parent’s

past performance for that performance may be indicative of the quality of the

future care that parent is capable of providing.’” (citation omitted)).

       The mother’s financial support of E.L. is also insufficient to overcome

E.L.’s need for stability. Our primary interest is the long-range physical, mental

and emotional condition of the child. In re H.S., 805 N.W.2d 737, 746 (Iowa

2011). Ending any potential financial support obligation by a termination order is

an inadequate reason to avoid termination. Id. at 748; In re L.S., 483 N.W.2d
                                          8


836, 840 (Iowa 1992) (“The fact that financial support, if any, by or through the

parents is cut off is an inadequate reason to alter [termination].”). At the time of

trial, E.L. was three years old and suffering from symptoms related to unspecified

trauma and stressor related disorder.         The detrimental effect of trauma on

children is far-reaching, especially in the school setting. See Gene Griffin &

Sarah Sallen, Considering Child Trauma Issues in Juvenile Court Sentencing, 34

Child. Legal Rts. J. 1, 10 (2014) (“Trauma often has a significant impact on a

child's performance in school due to the fact that trauma robs the child of many of

the skills necessary to be productive in a school setting. Child trauma results in

neurological changes that may diminish memory, concentration, and language—

‘abilities that children need to function well in school.’” (citations omitted)).

Terminating the mother’s parental rights is in E.L.’s best interests.

       B. Permissive Factors

       Finally, we consider whether any of the permissive factors outweigh a

need for termination. See Iowa Code § 232.116(3). The Iowa Code allows the

court to decline to terminate if a relative has legal custody of the child.      Id.

§ 232.116(3)(a). These factors are permissive, not mandatory. In re D.S., 806

N.W.2d 458, 475 (Iowa Ct. App. 2011). “The court has discretion, based on the

unique circumstances of each case and the best interests of the child, whether to

apply the factors in this section to save the parent-child relationship.” Id. The

juvenile court considered whether the father’s custody of E.L. should prevent

termination but concluded termination is necessary. The mother argues it is in

E.L.’s best interest to maintain contact with E.L.’s sister and the mother’s

extended family. The mother, however, has already caused harm to E.L. by the
                                         9


mother’s methamphetamine addiction and her inability to provide a stable

environment. “It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” In re A.M., 843 N.W.2d at 112. We agree with the juvenile

court that the factors listed in section 232.116(3) should not preclude termination.

       AFFIRMED